Citation Nr: 1543753	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal was most recently before the Board in April 2015, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

While the case was in remand status, the Appeals Management Center (AMC) issued a July 2015 rating decision granting service connection for posttraumatic stress disorder.  A memo dated in August 2015 from the AMC to the RO indicates that the July 2015 rating decision was not promulgated because the Veteran was incarcerated and his case therefore was outside the jurisdiction of the AMC.  As noted below, the Veteran was released from incarceration in September 2014.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


REMAND

As noted above, this case was previously before the Board in April 2015.  At that time, the Board determined the Veteran may have been incarcerated at the time his previous VA examinations were scheduled.  As a result, the Board instructed the RO or the Appeals Management Center (AMC) to arrange for the Veteran to be scheduled for another VA examination to determine the current degree of severity of his diabetes mellitus.  The Board also directed that the RO or the AMC undertake appropriate development to obtain the Veteran's outpatient treatment records from the Harris County Sheriff's Department.  Since that time, the AOJ received correspondence from the Texas Department of Criminal Justice, which indicates the Veteran was indeed incarcerated from September 2012 until September 2014.  The AOJ also sent the Veteran two separate letters in May 2015, which instructed him to complete a VA Form 21-4142 Authorization to Disclose Information, to allow the AOJ to obtain the Veteran's private medical records from the Harris County Sheriff's Department.  However, the record indicates these letters were sent to an address in Katy, Texas, which is no longer a valid residence for the Veteran.  At the time the letters were sent, the Veteran had a different address listed in the CAPRI system, as shown by the VA 21-2507 Request for Physical Examination dated May 19, 2015.  More recently, a note in the VBMS file dated September 2, 2015, indicates the Veteran went to the RO to notify them of a change of address, and also to submit a copy of a release letter.  Based on the foregoing, the Board finds the AOJ failed to satisfy its duty to assist the Veteran in obtaining his outpatient treatment records from the Harris County Sheriff's Department.  Since these records may have a material effect on the final decision rendered in this case, they must be obtained.  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include the Veteran's records from the Harris County Sheriff's Department, as well as any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any other indicated development.

3.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




